Citation Nr: 0110862	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-22 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Crawford, Counsel




INTRODUCTION

The veteran had active service from July 1970 to January 
1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2000 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.

On a substantive appeal form in October 2000, the veteran 
requested a personal hearing before a member of the Board in 
Washington, D.C., and such a hearing was scheduled to be held 
in February 2001.  The veteran failed to report for the 
hearing. The hearing request is considered to have been 
withdrawn.  See 38 C.F.R. § 20.702(d) (2000).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  A remand in this case is required for compliance 
with the duty to assist provisions of the VCAA. 

The veteran contends that his nonservice-connected 
disabilities render him unemployable and that a total 
disability rating for pension purposes is warranted. 



The evidence of record shows that, upon hospital discharge in 
1974 and 1975, the diagnoses were inadequate personality and 
drug dependence.  The veteran admitted having used marijuana, 
hashish, heroin, amphetamines, downers, and acid. 

In July 1999, a private physician, Dr. Reghetti, recorded the 
veteran's complaint of persistent chronic pain secondary to a 
motor vehicle accident.  Physical examination revealed that 
the veteran was alert and oriented times three but in 
distress secondary to pain.  Scars of the abdomen, 
extremities, and elbows were noted.  The veteran ambulated 
with a guarded gait, and had decreased range of motion.  The 
diagnosis was chronic pain, musculoparavertebral lumbar 
spasm, strains, sprains, and status post fracture of the hip, 
lumbar vertebrae, cephalalgia, right lateral thigh 
paresthesia, and foreign body of the right elbow.  The 
physician considered the veteran's disabilities permanent and 
found that he was totally and permanently unemployable.  

However, on VA examination in October 1999, physical 
examination was normal, except for a scars of the left 
shoulder and right elbow.  X-rays showed minimal degenerative 
arthritic changes of the lumbosacral spine with marginal spur 
formation and compression fracture at the body of L1, and 
minimal degenerative arthritic changes of the hips.  

On VA examination in November 1999, despite the veteran's 
complaints of chronic aches, pains, soreness, and tenderness 
of the back with radiation to the leg, physical examination 
revealed minimal findings.  Although tenderness, soreness, 
and pain to palpation were present, the veteran could flex to 
90 degrees and extend, bend, and rotate to 30 degrees with 
pain at the extremes of motion.  The veteran could toe and 
heel walk and squat.  No neurological abnormalities were 
noted.  The diagnosis was residual fracture of the lumbar 
spine.

The veteran also complained of chronic pain, tenderness, and 
soreness of the hip, ankle, and shoulders.  Regarding the 
left shoulder, examination revealed a long scar with pain, 
soreness, and tenderness.  Atrophy was in and around the 
shoulder.  However, the veteran had excellent motion:  he 
could abduct and flex both 

shoulders to 180 degrees and internally and externally rotate 
to 90 degrees.  No evidence of instability was demonstrated, 
and he had normal strength of the rotator cuff muscles.  A 
long scar of the right elbow was also observed, but motion 
was from 5 to 135 degrees of flexion with pain at the 
extremes and strength was good.  For the right hip, flexion 
was to 125 degrees, with extension to 30 degrees, adduction 
to 20 degrees, abduction to 45 degrees, internal rotation was 
to 40 degrees and external rotation was to 60 degrees with 
pain at the extremes.  Objective evaluation also revealed a 
scar over the left iliac crest, a scar over his left tibia 
bone graft site.  For the left ankle, no evidence of 
swelling, deformity, pain or tenderness was demonstrated, and 
the veteran could dorsiflex to 20 degrees and plantar flex to 
45 degrees.  He had a normal gait and, as previously noted, 
could toe and heel walk and squat.  X-rays revealed minimal 
degenerative arthritic changes of the lumbosacral spine with 
anterior wedging of the body of L1, and minimal degenerative 
arthritic changes of the hips, and x-rays of the elbow and 
left ankle revealed no significant bone pathology.  X-rays of 
the shoulders revealed minimal degenerative arthritic changes 
of the acromioclavicular and joints.  The diagnoses were 
residuals injury, right hip with arthritis; residual 
dislocated shoulders; residual postoperative tumor of the 
left humerus with donor site from left iliac crest and left 
tibia; residual injury of the left ankle; and residual 
laceration of the right ankle.  

In a July 2000 medical statement, a physician from a VA 
outpatient clinic stated that the veteran had had chronic low 
back pain since 1983 and recorded a diagnosis of degenerative 
arthritis of the lumbosacral spine, status post vertebral 
fracture.  The physician also stated that the disability was 
considered permanent and the veteran was permanently 
unemployable.  No clinical findings substantiating the 
examiner's opinion were reported.  

In September 2000, another VA outpatient clinic physician 
detailed the veteran's history of substance abuse, and 
recorded diagnoses of an explosive personality disorder; 
cannabis dependence; and chronic back pain secondary to a 
back injury.  The physician stated that the veteran had 
worked for seven years and was then disabled for five years 
due to back pain.  Again, no clinical findings to support 
that conclusion were provided.  

A VA staff physician reported on a Medical Assessment of 
Ability to Do Work-Related Activities (Physical) document 
dated in October 2000 that: the veteran had a lifting and 
carrying impairment; he could lift 20 pounds- maximum 
occasionally, and 10 pounds- maximum frequently; he was 
limited to standing for two hours overall and one hour 
without interruption; and he could sit for three hours total 
and one hour without interruption.  The physician essentially 
found that the veteran had poor or no ability to make 
occupational adjustments; the limitation was based on the 
veteran's extensive history of multiple injuries resulting in 
chronic pain, very low frustration tolerance, and unresolved 
multiple somatic complaints; he reportedly also had poor to 
no ability to make performance adjustments, an assessment 
supported by deficiencies of attention/persistence due to 
chronic pain, being easily distracted, and a previous history 
of extensive substance abuse- likely contributing to impaired 
cognitive functioning and short-term/working memory deficits; 
he also had poor to no ability to make personal social 
adjustments; he was impulsive/initiated physical fights, 
irritable, intolerant of delayed gratification, had a 
mercurial affect and intermittent depression as a reaction to 
pain exacerbation. The examiner concluded that the veteran 
had "extremely limited ability to engage in employment at 
this time and was presently unemployable". The veteran was 
oriented times three with no overt psychotic symptoms.   

A separate Medical Assessment of Ability to Do Work-Related 
Activities (Mental) report by the same physician stated that 
the veteran had poor to no ability to adjust to a job.  The 
examiner supported his assessment by stating that the veteran 
had been in Woodside Hospital many times for sniffing glue, 
eating acid, etc.; the veteran's main problems were 
forgetfulness, losing his temper, and being easily depressed.  
The diagnoses were dysthymia and impulse control disorder.  

Generally, under 38 U.S.C.A. § 1521, pension is payable to a 
veteran who served for ninety days or more during a period of 
war and who is permanently and totally disabled due to 
nonservice- connected disabilities not the result of his own 
willful misconduct.  See also 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.17 (2000).  In this case, the Board notes that 
diagnoses of psychiatric disorders and substance abuse have 
been rendered.  As a preliminary matter, the Board notes that 
there is no evidence that the 

veteran's substance abuse and any residuals of substance 
abuse are other than of willful misconduct origin.  The Board 
finds that a psychiatric examination and opinion are 
necessary to determine whether the veteran has occupational 
impairment attributable to psychiatric disability not of 
willful misconduct origin.  

With regard to the veteran's physical disabilities, the Board 
notes the reported clinical findings do not support the 
medical opinions of record that musculoskeletal disabilities 
have rendered the veteran unable to work.  Therefore, 
orthopedic and neurological examinations are needed to 
ascertain the extent and severity of the veteran's current 
physical disabilities.  Green v. Derwinski, 1 Vet. App. 121 
(1991).

The Board also notes that, in pension cases, each of the 
claimant's disabilities must be assigned a percentage rating 
and the diagnostic codes used must be discussed.  Thereafter, 
all ratings must be combined under 38 C.F.R. § 4.25.  Roberts 
v. Derwinski, 2 Vet. App. 387, 390 (1992).  Reports of VA 
examinations in October and November 1999 show that the 
veteran was examined for a lumbosacral spine disorder, 
bilateral hip disorder, left ankle disorder, bilateral 
shoulder disorder, left leg disorder, and right elbow 
disorder.  However, VA and non-VA medical reports as well as 
statements submitted by the veteran received thereafter show 
that he has also complained of and/or received treatment for 
a right ankle disorder, left arm disorder, a right eye 
disorder, an explosive personality disorder, and dysthymia.  
All disorders found on examination must be assigned a 
percentage rating under the appropriate diagnostic code.

As noted above, a physician has reported that the veteran was 
hospitalized on many occasions at the Woodside Hospital for 
substance abuse.  Reports of such hospitalizations are not of 
record.  Additionally, on his VA application for compensation 
and pension benefits, which was received in July 1999, the 
veteran checked that he had applied for Social Security 
benefits and noted that at that time his claim was pending.  
The record does not indicate whether the veteran is in 
receipt of such benefits.  Whether he has been awarded Social 
Security benefits should be determined while this case is in 
remand status.   Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed. 

2.  The RO should notify the veteran that 
he may submit statements from employers, 
prospective employers, or others with 
personal knowledge to the effect that 
disabilities other than substance abuse 
prevent him from obtaining and 
maintaining substantially gainful 
employment.

3.  The RO should request that the 
veteran identify any physicians and 
medical facilities from which he has 
received treatment for any disability 
since 1999.  After any necessary 
authorizations are obtained from the 
veteran, the RO should attempt to obtain 
copies of all such clinical records.  In 
the event that any records identified by 
the veteran are not obtained, the RO 
should comply with the notice provisions 
of the VCAA.  

4.  The RO should obtain from the Social 
Security Administration a copy of the 
decision on his claim for Social Security 
disability benefits and, if such benefits 
were granted, copies of the medical 
records relied upon by that agency.

5.  Thereafter, the RO should arrange for 
the veteran to be hospitalized for a 
period of observation and evaluation at a 
VA Medical Center.  During the period of 
observation and evaluation, the veteran 
should be examined by physicians with 
appropriate expertise to assess his 
physical condition and any physical 
disabilities which may be found, to 
include any orthopedic or neurological 
disabilities and any disorder of the 
eyes.  All indicated diagnostic studies 
should be performed.  The claims folder 
and separate copies of this REMAND should 
be made available to the examining 
physicians.  The examiners should comment 
on the extent to which the disorders 
diagnosed affect the veteran's ability to 
work, and comment on the opinion of Dr. 
Reghetti that the veteran is unemployable 
by reason of orthopedic disorders.  

6.  During the period of observation and 
evaluation, the veteran should also be 
examined by a specialist in psychiatry.  
The claims file and a copy of this REMAND 
should be made available to and be 
reviewed by the psychiatric examiner. The 
examining psychiatrist should determine 
the nature, extent, and correct diagnosis 
for any psychiatric disabilities present.  
The psychiatric examination is to be 
conducted in accordance with Diagnostic 
and Statistical Manual of Mental 
Disorders, Fourth Edition, the findings 
reported in terms of multiaxial diagnoses, 
and a Global Assessment Functioning Score 
provided.  The examiner should offer an 
opinion on the question of whether the 
veteran has a psychiatric disorder or 
disorders other than substance abuse which 
are of the severity as to preclude 
substantially gainful employment. A 
complete rationale for the opinion 
expressed should be furnished, and, in the 
event that the examiner is of the view 
that the veteran does not have a 
psychiatric disorder other than substance 
abuse which precludes substantially 
gainful employment, the examiner should 
comment on the October 2000 report of 
Medical Assessment Of Ability To Do Work-
Related Activities (Mental).

7.  The veteran should be advised that a 
failure to report for the scheduled 
examinations without good cause could 
result in the denial of his claim.  38 
C.F.R. § 3.655 (2000).

8.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the requested 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action should be implemented.  Stegall v. 
West, 11 Vet. App. 268 (1998).

9.  The RO should then readjudicate the 
veteran's claim in light of all of the 
pertinent evidence of record.  A rating 
decision should be prepared which lists 
all of the veteran's disabilities and 
assigns a disability rating to each one.  
Roberts v. Derwinski, 2 Vet. App. 387, 390 
(1992).  The RO should also consider 
applicable law and regulations, to include 
Talley v. Derwinski, 2 Vet. App. 282 
(1992); 38 C.F.R. §§ 3.321(b)(2), 3.340, 
3.342, 4.16, 4.17.  If deemed appropriate, 
the RO must report any disabilities which 
it determines are not ratable for pension 
purposes, because they are due to the 
veteran's own willful misconduct.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case. An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is so notified.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




